t c memo united_states tax_court interex inc petitioner v commissioner of internal revenue respondent docket no filed date paul j dee jr for petitioner carina j campobasso for respondent memorandum findings_of_fact and opinion cohen judge respondent determined a deficiency of dollar_figure in petitioner’s federal income taxes for and a penalty of dollar_figure under sec_6662 after concessions the issues for decision are whether petitioner is entitled to a deduction for professional fees in the amount of dollar_figure for and whether petitioner is liable for the penalty unless otherwise - - indicated all section references are to the internal_revenue_code in effect for the year in issue findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioner is a corporation located in amesbury massachusetts at the time that its petition was filed petitioner was in the business of designing storing and refurbishing trade_show exhibits petitioner began its business in mid-date tamara c olbres olbres was the 100-percent shareholder and president of petitioner in petitioner was a c_corporation petitioner used the accrual_method of accounting on its form_1120 u s_corporation income_tax return for petitioner claimed a deduction for professional fees in the amount of dollar_figure the amount deducted was based in part on an adjusting entry to accrue a professional fee in the amount of dollar_figure the form_1120 reported compensation paid to olbres in the amount of dollar_figure salary and wages expense of dollar_figure and taxable_income of dollar_figure petitioner’s form_1120 was prepared and signed by george coupounas coupounas who represented himself to be a knowledgeable certified_public_accountant and attorney an audit of petitioner’s federal_income_tax return for was commenced in early and an inquiry was made into the - - accrual of the dollar_figure professional fee during the audit petitioner was represented by coupounas coupounas stated that the dollar_figure was for his services and that he had never billed petitioner and had not been paid for the services he declined to provide time sheets reflecting services performed for petitioner in date olbres signed a check payable to coupounas for dollar_figure at the direction of coupounas olbres dated the check date the check was delivered to coupounas in date and was negotiated by him and cleared petitioner’s bank account in date before delivering the check to coupounas olbres did not receive from coupounas any invoice or other itemization of the services for which payment was allegedly made opinion petitioner argues that the professional fees were incurred during the year in issue under the accrual_method of accounting a liability is incurred and generally is taken into account for federal_income_tax purposes in the taxable_year in which all the events have occurred that establish the fact of the liability the amount of the liability can be determined with reasonable accuracy and economic_performance has occurred with respect to the liability sec_1_461-1 income_tax regs - the only evidence offered at trial by petitioner was the canceled check and the testimony of olbres olbres testified that she never had any discussions with coupounas as to how he would charge petitioner for accounting and legal services she acknowledged that it was not petitioner’s standard business practice to retain service providers or suppliers without knowing what they were going to charge she attempted to explain her reliance on coupounas by reference to his history of preparation of tax returns for her parents and for her coupounas declined to cooperate with petitioner’s counsel and there are no documents in the record reflecting services allegedly performed by coupounas for petitioner other than the tax_return prepared by him we are not persuaded that economic_performance with respect to the professional fees claimed had occurred during the year in issue coupounas never submitted an invoice to petitioner unlike other suppliers with whom petitioner did business based on the testimony and lack of contemporaneous documentation we conclude that the amount of the professional fees for services allegedly rendered by coupounas could not have been determined with reasonable accuracy by the end of olbres also testified that at the time she signed the return she was not aware that more than dollar_figure in professional fees expense was --- - claimed as a deduction she testified that she looked only at the bottom line with respect to the check written to coupounas in august olbres testified as follows q when did you first become aware that the corporation owed mr coupounas dollar_figure for professional fees from the calendar_year a it was some time in date q and how did you become aware of that a mr coupounas arrived at my office one day and told me that the corporation owed him dollar_figure for services rendered that was claimed on the tax_return and he asked me to write him a check q now at the time mr coupounas came to you in august of and said you owe me dollar_figure for legal and accounting services were you aware that mr coupounas had rendered services to interex inc for which he had not been paid a yes i was q when he told you you owed him dollar_figure or the corporation owed him dollar_figure did you ask him what services is this for or what did you do for this money a no i didn’t q did you ask him whether he had kept any time records or any other types of records which would support that amount of dollar_figure a no i didn’t q is it your testimony that you paid mr coupounas on date a no i wrote the check sometime in date qo who printed that date date on the check a i did q now why would you give mr coupounas a check in august of and date that check date a that’s the date that mr coupounas asked me to reflect on the check q mr coupounas asked you to put that date on the check a yes he did q did he tell you why he wanted you to put that date on the check a no he didn’t q did you ask him a no i didn’t q didn’t that seem unusual to you writing a check in august and putting a date date on it a yes it seemed unusual q but even though it was unusual you still didn’t ask him a that’s correct q why not a it seemed unusual but i didn’t think it was illegal especially where the same year is reflected on the check the year i wrote it - although olbres identified a few services performed for petitioner by coupounas none of these services were specialized unigue or otherwise reasonably valued at dollar_figure during her testimony does not support a finding that an expense in any amount was incurred during petitioner’s tax_year that would support a deduction by an accrual basis taxpayer see sec_4ol a sec_1_461-1 income_tax regs olbres’ testimony concerning her unquestioning reliance on coupounas is either improbable or indicative of unreasonable conduct her testimony that she did not look at anything other than the bottom line on the tax_return that she signed is also improbable or indicative of negligence according to the return the professional fees claimed during the year in issue exceeded percent of the compensation that she received as the executive and operating employee of the corporation although coupounas wass an accountant and an attorney under the facts of this case we do not believe that olbres reasonably relied on him with respect to the propriety of deducting dollar_figure in accrued professional fees that were allegedly payable to coupounas under these circumstances a penalty for negligence under sec_6662 1s appropriate decision will be entered for respondent
